DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-4, 6, 8-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thiessies et al. (US 20140378363 A1, published December 25, 2014) (“Thiessies” hereunder). 
Thiessies teaches bar soap comprising 20-60 wt% of fatty acid soaps and 0.1-20 wt % of synthetic surfactants such as anionic, amphoteric, zwitterionic surfactants etc.   The acyl glutamates of instant claim 4 is disclosed in paragraph [0046, 0053]. 
As for claim 1 a), Thiessies teaches sodium salts of fatty acids (palm stearate, palmate, tallowate, cocoate, olivate, etc).  See [0016-0020]; Examples. 
As for claim 1 b), Thiessies teaches that anionic surfactants are used in a total quantity of 0.-20% or most preferably 2-10 wt % and in particular less than 8 wt %.  See [0055].  Thus using an anionic surfactant such as the acyl glutamate in such amount would have been obvious.  
As for claim 1c), Thiessies further teaches that betaines (N,N,N-trimethylglycine) are suitable zwitterionic surfactants that can be used in an amount of 0.1-20 wt %, preferably 2-8 and in particular less than 8 wt %.  See [0056, 0058, 0267].  
It would have been obvious to one of ordinary skill in the art before the filing of the present application to combine the fatty acid soaps and the synthetic surfactants as taught and suggested by the teachings in Thiessies. See instant claims 1-4, 11-13, 
Regarding claims 6 and 14, Thiessies teaches using cocoamidopropyl betaine which is viewed “natural betaine”.  See [0056].  
Regarding claims 8, 16, 19 and 20, Thiessies teaches that water may can be present in an amount of 0.1 to 20 wt %.  See [0357].  
	Regarding claims 9 and 17, the reference teaches including natural oils in an amount ranging from 0.01-20 wt%, more preferably 0.001-10 wt %.  See [0126, 0138].
Regarding claims 10 and 18, the reference discloses example formulations made without any sulfate-containing surfactants. Since the reference teaches functionally equivalent anionic surfactants, formulating a solid cleanser without sulfate surfactants according to the Thiessies teachings would have been obvious.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Thiessies as applied to claims 1-4, 6, 8-14 and 16-20 above, and further in view of Merces (US 20130252875 A1, September 26, 2013).
While Thiessies generally teaches acyl glutamate, the reference does not specifically disclose sodium cocoyl glutamate.  
Merces teaches that sodium cocoyl glutamate is a lipoamino acid surfactants which are used as an alternative to traditional surfactants, derived natural sources, highly biodegradable, exhibit low toxicity, ecotoxicity and irritation effects.  The reference also teaches that lipoamino acid surfactants provide mild cleansing with rich lather.  See [0065-0066].  
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Thiessies and incorporate to the composition sodium cocoyl glutamate as motivated by Merces. The skilled artisan would have been motivated to do so, as the latter teaches that lipoamino acid surfactants such as sodium cocoyl glutamate are low in irritation and toxicity and biodegradable yet provide rich lather. Since Thiessies teaches using acyl glutamate as an anionic surfactant in the solid cleansing composition, the skilled artisan would have had a reasonable expectation of successfully producing a stable solid cleansing composition which is eco-friendly and provide mild cleansing and rich lather by combining the teachings of the references.   

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thiessies as applied to claims 1-4, 6, 8-14 and 16-20 above, and further in view of Glenn et al. (US 20140271521 A1, published on September 18, 2014) (“Glenn” hereunder). 
Thiessies teaches using xanthan gum as a thickener without specifically disclosing suitable amount that may be incorporated in the solid cleansing formulation. However, the reference indicates that other thickening agents that may be used include starch components, natural gums, cellulose derivatives, etc.  See [0343].  The reference further teaches that polysaccharides such as starch and cellulose are used as structuring agents for bar soaps.  See [0116].  Ther reference teaches that starch here is used in an amount ranging from 0.1 to 10wt %, preferably from 0.5-10 wt%, most preferably less than 5 wt %.  See [0120].  The reference teaches that the amount of the polysaccharide is balanced to make a composition with suitable texture and rheology (i.e., not too rubber-elastic or too soft/sticky).  

Glenn teaches solid bar formulations comprising anionic and betaine surfactants.  The reference teaches that water soluble polymers such as xanthan gum are combined with a starch-based material and used as a structurant.  The combined weight percentage of the water soluble polymers and the starch-based materials can range from about 10-40%, 12-30% or 15-25%, with the weight ratio of the water soluble polymers to the starch-based material at about 1:10-10:1 1:8-8:1, 1:7-7:1 or about 6:1 to about 1:6.  See [0045-0048]. 
Given the teachings of Thiessies to use xanthan gum as a thickener in the solid cleansing composition in Thiessies, one of ordinary skill in the art would have been obviously motivated to look for specific teachings such as Glenn for suggestions on a suitable amount that xanthan gum can be used.  In this case, since 1) both references teach and suggest combining water soluble polymers such as xanthan gum with starch, and 2) Glenn generally suggests the combined concentration and weight ratio ranges of water soluble polymer(s) and starch useful as structurants, the person of ordinary skill in the art would have combined the teachings to find the optimal concentration ranges for the thickener.  Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Given the teachings and guidance provided in the combined teachings of the references, discovery of a suitable concentration range for xanthan gum as a thickener in the Thiessies formulation by routine experimentations would have only taken ordinary skill in the art. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/659958 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to cosmetic cleansers that are solid at 25 C comprising a) about 5-90 wt % by weight of an alkali salt of fatty acid (soap); b) from about 2-50 % by weight of an acyl glutamate; c) an overlapping concentration amount of a betaine and d) xanthan gum.  See reference claims 1, 14, 16 and 18; instant claims 1, 6, 7, 14, 15.  The specific fatty acids and acyl glutamates of present claims 2-5, 11-13 are disclosed in the reference claims 2-5.  The amounts of water as defined in present claims 8, 16, 19 and 20 are disclosed in reference claim 8. Using natural oil(s) or eliminating/reducing sulfate-containing surfactant(s) in the formulation as defined in present claims 9, 10, 17 and 18 is also disclosed in reference claims 9 and 10. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/Primary Examiner, Art Unit 1617